¥FVIE..ED

UNITED STATES DISTRICT COURT APR 2 §§ 2514
FOR THE DISTRICT OF COLUMBIA mar rise giglio t infringe
Courts for the District m Columbl,a

Radcliffe Bancroft Lewis, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

District of Columbia el al., )
)

Defendants. )

)

l\/IEMORANDUM OPINlON

This matter is before the Court on review of the plaintiffs pro se complaint and
application to proceed informa pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii) (requiring dismissal ofa case upon a
determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiffis a resident of Silver Spring, l\/laryland. He sues the District of Columbia, an
officer ofthe D.C. l\/Ietropolitan Police Department, a l\/IcDonald’s restaurant in the District of
Columbia, the restaurant`s insurer, and a law practice in lllinois. Plaintiff demands $3 million in
damages. Compl. at 30.

The complaint is nearly impossible to follow but plaintiff, after "substitu[ing]"
defendants, id. at 6, purports to sue all but McDonald’s for libel, false arrest, and obstruction of
justice; he purports to sue l\/IcDonald’s for gross negligence based on the same underlying
conduct Id. at 6-7. The complaint arises from an alleged encounter plaintiff had with l\/IPD
Officer Vazquez on February 12, 201 l, when plaintiff entered the l\/IcDonald’s restaurant to buy

a cup of coffee The encounter led to plaintiffs arrest and his release from custody the same
l

day. See Compl. 1111 34-46. Allegedly, "charges were filed against [plaintifH on February 28,
201 1" in the Superior Court of the District of Columbia. Id. 11 49. When plaintiff appeared in
court on l\/Iarch 1, 201 1, he "challenged thejurisdiction of the court while asserting special
appearance [and] determined in about two minutes [that a public defender the court attempted to
appoint him was] unqualified to defend him." Id. 11 50. Eventually, the charges were dismissed
on June 23, 2011. Id. 11 59. The Clerk ofthis Court received the instant complaint on l\/Iarch ll,
2014.

Under the statute of limitations applicable to this diversity action, claims "for libel,
slander . . . malicious prosecution, [and] false arrest or false imprisonment" must be brought

within one year from the time the claim accrues. D.C. Code § 12-301(4); see Duberry v. Inter-

Con Sec. Sy.ste)n.s', lnc., 898 F. Supp. 2d 294, 300 (D.D.C. 2012) (citing cases); see al.sr) Hobley v.

Wachovia Corp., 275 Fed. Appx. 16 (D.C. Cir. 2008) (per curiam) ("[T]he district court properly
treated appellant's allegations as analogous to claims for libel, slander, and malicious
prosecution, which are subject to a one-year statute of limitations and dismissed them as time
barred.") (citing D.C. Code § 12-301(4)). This action lodged three years after the alleged events
in February 201 1 is time-barred and, thus, dismissed for failure to state a claim upon which can

be granted. A separate Order accompanies this Memorandum Opinion.

/ lt'¢//;'/A'¢‘r/ /[/ 

para April Zi'~ ,2014 united stat@s/Distli¢trud§e